M THE SUPREME COURT OF THE STATE OF MONTANA




               Plaintiffs,

       v.

HARTFORD INSURANCE COMPANY                                  1
OF THE MIDWEST,                                             )
                                                            1
               Defendant.                                   1

       The United States District Court for the District of Montana has certified to this Court,
pursuant to Rule 44, M.R.App.P., the following questions of law:
               1. Is subrogation by the insurer to recover medical payments advanced
       to its insured, and later paid by the tortfeasor, void in Montana as against
       public policy?

              2. Is it the public policy in Montana that an insured must be totally
       reimbursed for all losses as well as costs, including attorney fees, involved in
       recovering those losses before the insurer can exercise any right of subrogation
       regardless of any contract language providing to the contrary?

               3. Does a provision in an insurance policy issued in Colorado, stating
       that Colorado law governs the insurer's subrogation rights for PIP benefits,
       violate Montana's public policy if Colorado law allows subrogation regardless
       of whether the insured has been made whole and hlly compensated, including
       attomey fees and costs?

In its certification order, the United States District Court has also set forth a statement of the
facts of this case relevant to the above questions.
       IT IS HEREBY ORDERED that this Court accepts certification of the above
questions. This Court will decide the certified questions on the basis of the statement of facts
submitted by the United States District Court and the arguments to be submitted by the
parties.
       IT IS FURTHER ORDERED that the parties shall, in accordance with the Montana
Rules of Appellate Procedure, prepare, file, and serve briefs addressed to the certified
questions, with the opening brief to be filed by the plaintiffs on or before 30 days from the
date of this Order.
       The Clerk of this Court is directed to give notice of this Order by mail to counsel of
record for the parties and to the Honorable Leif B. Erickson, Federal Magistrate Judge,
United States District Court for the District of Montana.
                      (3
       Date this &day      of March, 200 1.




                                                        Justices